Citation Nr: 0309844	
Decision Date: 05/23/03    Archive Date: 05/27/03

DOCKET NO.  00-20 846A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a rating in excess of 20 percent for service-
connected postoperative residuals of recurrent dislocation of 
the left (minor) shoulder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel

INTRODUCTION

The claimant served on active duty with the United States 
Navy from March 1971 to March 1975.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of June 2000 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied a rating in excess of 20 
percent for service-connected postoperative residuals of 
recurrent dislocation of the left (minor) shoulder.  

The record shows that the claimant and his representative 
were notified of the provisions of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) [codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2000)] by 
Supplemental Statement of the Case issued in November 2001.  
The claimant appeared and offered testimony in support of his 
claim at a videoconference hearing held in March 2002 before 
the undersigned Veterans Law Judge of the Board of Veterans' 
Appeals.  

This case was previously before the Board in June 2002, at 
which time the Board undertook additional development of the 
issue of a rating in excess of 20 percent for service-
connected postoperative residuals of recurrent dislocation of 
the left (minor) shoulder.  Before the Board completed the 
indicated development, a Federal Circuit Court decision in 
DAV v. Secretary of Veteran Affairs, Nos. 02-7304, 02-7305, 
02-7316 (Fed. Cir. May 1, 2003),  invalidated, in part, the 
Board's authority to conduct such development.  


REMAND

The case must be Remanded to the RO for readjudication of the 
issue on appeal in light of the additional evidence obtained.  
That readjudication should include consideration of whether 
the claimant's currently demonstrated  arthritis of the left 
shoulder is secondary to his service-connecetd left shoulder 
disability, consideration of the provisions of 38 C.F.R. 
§§ 4.40, 4.45, and 4.49 (2002), including whether there is 
evidence of weakened movement, excess fatigability, 
incoordination, or functional loss due to pain on use or 
flare-ups when the joint in question is used repeatedly over 
a period of time.  See DeLuca v. Brown, 8 Vet. App. 202, 206-
07 (1995).

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The case is Remanded to the RO for the following action:

The RO must readjudicate the issue of a 
rating in excess of 20 percent for 
service-connected postoperative residuals 
of recurrent dislocation of the left 
(minor) shoulder in light of the 
additional evidence obtained.  That 
readjudication should take into 
consideration the provisions of 38 C.F.R. 
§§ 4.40, 4.45, and 4.49 (2002), and the 
Court's decision in DeLuca v. Brown, 8 
Vet. App. 202, 206-07 (1995).   

If the benefits sought on appeal remain denied, the claimant 
should be provided a Supplemental Statement of the Case.  
That Supplemental Statement of the Case must contain notice 
of all relevant actions taken on the claims for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  An appropriate period of time should be allowed for 
response.

The Court has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  Further, the 
Court stated that where the remand orders of the Board are 
not complied with, the Board itself errs in failing to ensure 
compliance.  Stegall v. West,  11 Vet. App. 268 (1998).  All 
cases returned to the Board which do not comply with the 
instructions of the Board remand will be returned to the RO 
for further appropriate action as directed.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 

4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



	                  
_________________________________________________
	G. H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2000), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




